TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 9, 2021



                                     NO. 03-19-00599-CV


                                    Bannum, Inc., Appellant

                                                v.

                          Eugene Mees d/b/a Encore House, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the district court’s July 30, 2019 order dismissing this case for want of

prosecution. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the district court’s order. Therefore, the Court affirms the district

court’s order. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.